Citation Nr: 1823475	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-32 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and Major Depressive Disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and Major Depressive Disorder.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The July 2010 rating decision denied entitlement to service connection for depression; and the August 2010 rating decision denied service connection for PTSD.

Although the Veteran specifically claimed service connection or PTSD, the evidence of record reveals diagnoses for PTSD and Major Depressive Disorder; so the issue of service connection is expanded.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In addition, his claim for PTSD was originally sought solely on a direct basis.  However, as explained below, the evidence submitted reveals a nexus between the Veteran's service-connected disabilities and his psychiatric disability.  In light of such, in an effort to clarify the claim, it has been recharacterized as reflected on the title page of this decision.


FINDINGS OF FACT

1.  By a December 2006 rating decision, the RO denied the Veteran's claim for service connection for PTSD; he was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was new and material evidence received within a year.

3.  Additional evidence received since the RO's December 2006 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim.

4.  The evidence of record favors a finding that the Veteran has an acquired psychiatric disability, to include Major Depressive Disorder that is proximately due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The RO's December 2006 rating decision to deny service connection for PTSD is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for PTSD.  38 U.S.C. §§ 5107, 5108 (West 2012); 38 C.F.R. §§ 3.102, 3.156 (2017).

3.  The criteria for service connection for an acquired psychiatric disability, to include Major Depressive Disorder related to service-connected disabilities, are met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.10 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present case, the RO, by a decision entered in December 2006, denied the Veteran's claim for service connection for PTSD on grounds that PTSD neither occurred in nor was caused by service.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2017).

As a result, the RO's decision became final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2017); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the time of the RO's December 2006 rating decision includes several VA and private treatment records.  Specifically, in a February 2015 private opinion, Dr. H.H.G. opined that the Veteran's service-connected disabilities, to include diabetes, right and left upper and lower extremity neuropathy, eyelid scar and left eyebrow, are more likely than not aggravating his depressive disorder.

As the RO denied the Veteran's claim, noting PTSD was not related to service, this evidence supports the contention that he has a psychiatric disability that may be related to injuries or diagnoses that are related to service and are service connected.  This evidence was not before adjudicators when the Veteran's claim was last denied in August 2010, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened and the matter must now be addressed on a de novo basis.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection is also possible for the increase in severity of a nonservice connected disability that is caused (aggravated) by a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has been diagnosed with PTSD and depressive disorder.  He contends that, as he was a solider in Vietnam, his claimed trauma was related to fear of hostile military or terrorist activity, and was consistent with the places, types and circumstances of his service.

In a September 2010 psychiatric examination, the Veteran was diagnosed with PTSD.  He was found to be experiencing anxiety symptoms, depressive symptoms, and multiple medical problems.  An opinion regarding service connection was not obtained at this time.  The Veteran later indicated in correspondence received by VA in October 2011 that his September 2010 psychiatric examination was not completed because he departed the country for a missionary trip in the Philippines.

In June 2013, the Veteran underwent VA psychiatric examination.  The examiner noted that he had been diagnosed with PTSD and Major Depressive Disorder.  The examiner indicated that his symptoms of re-experiencing, avoidance of memories, reminders of the trauma, and hyperarousal were attributable to PTSD and his depressed mood and neurovegetative symptoms were attributable to Major Depressive Disorder.  The examiner confirmed that the Veteran's stressors were related to his fear of hostile military or terrorist activity.  The Veteran reported symptoms of depressed mood, chronic initial and terminal insomnia, poor appetite, poor energy, motivation, interest, concentration and flat libido.  He admitted recurring suicidal ideation, but denied any plans or intent to harm himself.  He reported that he first became depressed while in Vietnam, compounded when he returned home in 1969 to the funeral of his firstborn child, and stated that he did not believe that his depressive symptoms ever fully remitted since then.  The examiner concluded that the Veteran's multiple Axis I diagnoses were related, and the secondary diagnosis was a progression of the primary diagnosis because depression and PTSD symptoms began at about the same time.  Both appeared to be part of the Veteran's overall response to trauma.

In February 2015, Dr. H.H.G., a private psychologist, reviewed the Veteran's file and conducted a mental status examination.  She diagnosed the Veteran with depressive disorder due to another medical condition with mixed features, characterized by a depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less, near-continuous panic or depression, chronic sleep impairment, mild memory loss, flattened effect, suicidal ideation, and persistent delusions or hallucinations.  Dr. H.H.G. determined that the Veteran's service-connected disabilities, to include diabetes, right and left upper and lower extremity neuropathy, eyelid scar and left eyebrow, aggravated his depressive disorder.  She noted that there is medical literature detailing the connection between medical issues, like the issues the Veteran struggles from, and psychiatric disorder, similar to his depressive disorder.  Dr. H.H.G. also noted that she utilized the September 2010 PTSD evaluation noted above and 2011 and 2012 medical records noting the Veteran's active problems as PTSD and depression on Wellbutrin and Ambien, to render her opinion.  In support of her conclusion, Dr. H.H.G. noted the specific medical studies that detailed the relationship between medical issues and psychiatric disorders.

It is noted that there is a positive nexus opinion of record that is based on a correct reading of the Veteran's medical history.  The Board finds that the February 2015 opinion constitutes competent, probative evidence on the medical nexus question.  Therefore, as noted by the examiner, the Veteran's current acquired psychiatric disorder is associated with his service-connected disabilities, and the Board finds no adequate basis to reject this supportive opinion.  Thus, entitlement to secondary service connection for an acquired psychiatric disorder, to include Major Depressive Disorder, is warranted.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder is reopened.

Entitlement to service connection for an acquired psychiatric disorder, Major Depressive Disorder, is granted.




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


